Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1,  4, 5, 8, 11, 12, 15, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson et al. (Peterson) (US Pat. No. 5,986,712) in view of Goode et al. (Goode) (US 2002/0016961).
Regarding claim 1, Peterson discloses a method comprising:
receiving a plurality of encoded video segments (col. 3, lns. 57-60, the image is divided into stripes and encoded), wherein the plurality of encoded video segments are associated with one or more rectangular regions of a frame (col. 3, lns. 22-26, the image is divided into stripes) of a video, and wherein the one or more rectangular regions do not overlap (col. 3, lns. 22-26, the image is divided into stripes);
stitching the plurality of encoded video segments to generate an encoded version of the frame of the video (claim 7, the encoded stripes are combined to form an encoded image).
Peterson is silent about wherein the plurality of encoded video segments are encoded using a common group of pictures (GOP) pattern ([0060], the encoded segments have a common GOP structure) and decoding the encoded frame for output on a display ([0017], the video is decoded for display).
Goode from the same or similar field of endeavor discloses wherein the plurality of encoded video segments are encoded using a common group of pictures (GOP) pattern ([0060], the encoded segments have a common GOP structure) and decoding the encoded frame for output on a display ([0017], the video is decoded for display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goode into the teachings of Peterson for outputting the image data for display and avoiding buffer overflow conditions.
claims 4, 11, and 18, Peterson further discloses wherein the video has a variable bit rate, and wherein the method further comprises determining, based on a maximum bit rate of the received video segments, a bit rate of the video (col. 1, lns. 49-57, the bit rate of the video is adjusted based on a determined target bit rate).
Regarding claims 5, 12, and 19, Peterson further discloses determining, for the encoded frame, at least one of a bit rate value (col. 1, lns. 49-57, the bit rate of the video is adjusted based on a determined target bit rate), or a video buffer verification buffer size value (col. 2, lns. 22-34, a VBV size is value is determined for reducing buffer over and under flow).
Regarding claim 8, the limitations of claim 8 are rejected in the analysis of claim 1. Peterson further discloses an apparatus comprising: one or more processors (col. 4, lns. 60-64, processor); and memory storing instructions that, when executed by the one or more processors (col. 12, lns. 1-20, a program stored on a computer readable medium).
Regarding claim 15, the limitations of claim 15 are rejected in the analysis of claims 1 and 8.

Claims 2, 3, 9, 10, 16, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson et al. (Peterson) (US Pat. No. 5,986,712) in view of Goode et al. (Goode) (US 2002/0016961), and further in view of Ryan (US Pat. No. 6,522,694).
Regarding claims 2, 3, 9, 10, 16, and 17, Peterson in view of Goode discloses the method of claim 1 (See claim 1 above).
 Peterson in view of Goode is silent about discloses adding data to the encoded frame to ensure the video has a constant bitrate; and wherein the adding data to the encoded frame comprises: determining a target video buffer verification buffer size for the video; and 
Ryan from the same or similar field of endeavor discloses adding data to the encoded frame to ensure the video has a constant bitrate (claim 1, col. 5, lns. 28-30, col. 2, lns. 24-36, zero bytes are added to a stream to maintain the bitrate of the stream); and wherein the adding data to the encoded frame comprises: determining a target video buffer verification buffer size for the video; and adding, based on the target video buffer verification buffer size (col. 2, lns. 24-36, zero bytes are added to maintain a VBV size), a number of zero or more zero-bytes to the encoded frame of the video (claim 1, col. 5, lns. 28-30, col. 2, lns. 24-36, zero bytes are added to a stream to maintain the bitrate of the stream). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ryan into the teachings of Peterson in view of Goode for maintaining a constant bit rate.

Claims 7 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson et al. (Peterson) (US Pat. No. 5,986,712) in view of Goode et al. (Goode) (US 2002/0016961), and further in view of Reynolds et al. (Reynolds) (US 2002/0147987).
Regarding claims 7 and 14, Peterson in view of Goode discloses the method of claim 1.
Peterson in view of Goode is silent about wherein the video comprises an advertisement.
Reynolds from the same or similar field of endeavor discloses wherein the video comprises an advertisement (FIG. 4, [0017], portions of a commercial are combined).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Reynolds into the teachings of (Reynolds [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488